Citation Nr: 1134507	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment on behalf of the Veteran's daughters, S.T. and A.T., during the Veteran's period of incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from June 1971 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  The Veteran's ex-spouse, L.T., is the primary caregiver for the Veteran's daughters, S.T. and A.T. 

2.  L.T.'s monthly income is shown to exceed the respective monthly expenses for her household during the period of incarceration.  


CONCLUSION OF LAW

Apportionment of the Veteran's VA benefits during the period of incarceration is not warranted.  38 U.S.C.A. § 5313 (West 2002& Supp. 2010); 38 C.F.R. § 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), with its expanded duties, is not applicable to certain issues before the Board.  In Barger, the issue before the Board was a waiver of recovery of overpayment claims.  In their analysis, the Court pointed out that the statute at issue in such cases was found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA were relevant to a different chapter (i.e. Chapter 51).  The Board notes that the statute at issue in this case also is to be found in Chapter 53, Title 38, United States Code; therefore, the VCAA and its implementing regulations are not for application in this case.

The Board notes that the applicable regulation, 38 C.F.R. § 3.665, contains its own notice requirements.  Specifically, the regulation states that any person in receipt of VA benefits who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation or dependency and indemnity compensation (DIC) in excess of the amount by the regulation beginning on the 61st day of incarceration.  VA will inform a person whose benefits are subject to this reduction of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In addition, VA will also notify the person's dependents of their right to an apportionment if the VA is aware of their existence and can obtain their addresses.  38 C.F.R. § 3.665.

In April 2007 and July 2007, the RO issued notices to the Veteran, informing him of the reduction of benefits, the rights of his dependents to apportionment, and the conditions under which payments would be resumed to him upon release from incarceration.  In October 2007, the RO issued a notice to L.T., the Veteran's ex-spouse, advising her of her daughters' right to an apportionment and requesting specific information regarding her finances.  The Board finds that in these letters the RO met the notice requirements of 38 C.F.R. § 3.665.

Apportionment Analysis

The Veteran was incarcerated from November [redacted], 2006 after being convicted of a felony offense.  Records indicate that the Veteran left incarceration on November [redacted], 2010 after gaining parole.  For the applicable period of incarceration, the Veteran has requested that the portion of his compensation withheld due to incarceration be provided to his daughters, S.T. (born March [redacted], 1993) and A T. (born August [redacted], 1997).  

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, or dependent parents on the basis of individual need.  In determining individual need consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants, as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

The record indicates that the Veteran's daughters' primary caregiver during the applicable period was the Veteran's ex-spouse, L.T.  In October 2007, L.T. provided a statement of her income and expenses, indicating that her gross monthly income was $3,269.24 and her monthly expenses were $2,301.59.  Therefore, according to figures supplied by L.T., L.T.'s household income exceeded household expenses by $967.65 per month.  As such, the submitted evidence shows that L.T. was not in need of additional compensation to pay the monthly expenses or debts of her household, to include the Veteran's daughters.  

In an April 2008 statement, the Veteran contended that, although L.T. worked., L.T.'s expenses were high due, in part, to the high cost of fuel.  He stated that L.T.'s family had to pay for the Veteran's daughters' lunches and L.T. was forced to ask her church for financial assistance.  Despite these statements, the Board notes that neither L.T. nor the Veteran supplied VA with updated financial figures indicating need on the part of L.T.'s household.  The only figures the Board may rely on are those in L.T.'s October 2007 statement of income and expenses, indicating household income exceeding expenses by $967.65 per month.  For these reasons, 

the Board finds the preponderance of the evidence is against the appeal for apportionment on behalf of the Veteran's daughters, S.T. and A.T., during the Veteran's period of incarceration, and the apportionment is not warranted. 


ORDER

Apportionment on behalf of the Veteran's daughters, S.T. and A.T., during the Veteran's period of incarceration, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


